 1                                                              JUDGE RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                      )   No. CR14-340-RAJ
 9                                                  )
                    Plaintiff,                      )
10                                                  )   ORDER GRANTING
               v.                                   )   DEFENDANT’S MOTION TO
11                                                  )   MODIFY CONDITIONS OF
     TIMON ANDERSON BERRY,                          )   RELEASE
12                                                  )
                    Defendant.                      )
13                                                  )
14          THE COURT has considered the motion to modify the Defendant’s conditions

15   of release and the records herein, and there being no opposition filed,

16          The Court GRANTS the motion (Dkt. #46) and ORDERS that the Defendant’s

17   conditions of supervision be modified as follows: (1) to allow overnight visitation with

18   his fiancé and her child, subject to the approval of his probation officer; and (2) to allow

19   children to come over to the house to play with their son while Mr. Berry is present so

20   long as an approved chaperone is present.

21          DATED this 27th day of September, 2019.

22
23
                                                        A
                                                        The Honorable Richard A. Jones
24                                                      United States District Judge
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                        1601 Fifth Avenue, Suite 700
       TO MODIFY CONDITIONS OF RELEASE                                Seattle, Washington 98101
       (Timon Berry; CR14-340RAJ) - 1                                            (206) 553-1100
